Case 1:19-md-02915-AJT-JFA Document 1744 Filed 07/12/21 Page 1 of 7 PageID# 36067




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA

  IN RE: CAPITAL ONE CUSTOMER
  DATA SECURITY BREACH LITIGATION                         MDL No. 1:19-md-2915 (AJT/JFA)


  This Document Related to ONLY the following
  case:                                                   Case No. 1:19-cv-1472 (AJT)


  MARCUS MINSKY, Individually and On Behalf
  of All Others Similarly Situated,

                                Plaintiff,

                 vs.

  CAPITAL ONE FINANCIAL CORPORATION,
  RICHARD FAIRBANK, ROBERT
  ALEXANDER, and MICHAEL JOHNSON,
                              Defendants.


                        PLAINTIFFS’ OPPOSITION TO DEFENDANTS’
                       MOTION TO FILE SUPPLEMENTAL AUTHORITY

  I.     LOCAL RULES PROHIBIT DEFENDANTS’ FILING

         Local Rule 7(F)(1) recognizes that at some point briefing must come to an end. So it

  provides that after filing of reply briefs, “[n]o further briefs or written communications may be

  filed without first obtaining leave of Court.” It has been more than a year since Defendants filed

  their reply. They have selected five cases out of the hundreds the federal courts decided in that

  time, one of which was decided on August 7, 2020. They seek to have the Court consider these

  decisions. They argue in a brief why, in their view, the cases support their arguments. Put

  simply, what Defendants call a memorandum of law in support of their motion for leave to file

  supplemental authorities is an ill-disguised sur-reply in support of their motion to dismiss. The




                                                  1
Case 1:19-md-02915-AJT-JFA Document 1744 Filed 07/12/21 Page 2 of 7 PageID# 36068




  Court should deny their motion. Cty. of Chesterfield, Virginia v. Lane, No. 3:18CV354, 2018

  WL 6729800, at *1 n.3 (E.D. Va. Dec. 21, 2018).

         If the Court grants Defendants’ motion, it should grant Plaintiffs leave to file a sur-sur-

  reply in opposition to Defendants’ motion to dismiss setting out further argument why that

  motion should not be granted.

 II.     THE CASES DEFENDANTS IMPROPERLY SUBMIT DO NOT SUPPORT
         DISMISSAL

         In any case, Defendants misread the cases they cite. They do not advance Defendants’

  position.

         First, In re Triangle Cap. Corp. Sec. Litig., 988 F.3d 743 (4th Cir. 2021) does not make

  any new law, a fact concealed by Defendants’ subtly altered quotations. Triangle Capital

  provides that “omissions and ambiguities count against inferring scienter”, id. at 752, true, but

  for this it quotes Tellabs, Inc. v. Makor Issues & Rts., Ltd., 551 U.S. 308, 326 (2007), which both

  Parties cited in their memoranda of law in connection with Defendants’ motion to dismiss.

  Defendants claim it holds that the absence of motive allegations “weighs heavily”, but in fact it

  holds that the absence of a motive “often ‘weigh[s] heavily’” against inferring a motive. Triangle

  Capital, 988 F.3d at 7. The true quote both acknowledges that motive fairly regularly does not

  weigh heavily and directly quotes Tellabs, showing that Triangle Capital broke no new ground.

  Defendants claim that Triangle Capital holds that the “breadth of [] disclosures” undermines

  scienter, Triangle Capital, 988 F. 3d at 755, but the Triangle Capital sentence Defendants quote

  merely rephrased a sentence in Matrix Cap. Mgmt. Fund, LP v. BearingPoint, Inc., 576 F.3d 172,

  187 (4th Cir. 2009), which both parties cited in their briefs. In any case, in Triangle Capital, the

  company disclosed that it invested in “‘junk’ rated companies” which “often ‘ha[d] limited

  financial resources to meet future capital needs” and about which there was “little publicly

                                                   2
Case 1:19-md-02915-AJT-JFA Document 1744 Filed 07/12/21 Page 3 of 7 PageID# 36069




  available information”, and that its own securities were “highly speculative.” Capital One

  warned that it, hypothetically, like literally every other company connected to the internet, might

  be hacked. Triangle Capital’s warnings tells investors something about Triangle Capital; Capital

  One’s statements tell investors something they already knew about how the internet works.

         Defendants cite no other controlling authority. Instead, they cite four non-controlling out-

  of-district cases. All four concern a single set of statements which Defendants claim are puffery

  and are set out at pages 20-23 of Plaintiffs’ opposition to Defendants’ motion to dismiss (Pl. Br.,

  Main Dkt. No. 345). Defendants’ cases have no relation to the majority of statements Plaintiffs

  challenge.

         Defendants cite one paragraph of a Ninth Circuit opinion which provides, without

  analysis, that certain statements about Google’s commitment to privacy were not specific enough

  to be actionable. In re Alphabet, Inc. Sec. Litig., No. 20-15638, 2021 WL 2448223, at *15 (9th

  Cir. June 16, 2021). While that court’s lack of analysis makes its reasoning opaque, the plaintiffs

  there alleged that Google did not timely disclose a security breach. That is a separate issue. A

  company that believed privacy was critical might well fail to timely disclose a security breach –

  as Google apparently did, dedicating “over 100 of [its] best and brightest” to investigating the

  breach. Id. at *4. The Alphabet court might well have reached a different conclusion had Google

  stated that “disclosing security breaches is our top priority.” Google’s failure to announce the

  door’s failure after the horse bolted does not speak to the efforts it took to reinforce the door

  before then. Equifax explains the standard where pre-breach actions are at issue, and it found

  statements similar to those Plaintiffs challenge actionable. Pl. Br. at 20-21.

         In In re Marriott Int'l, Inc., Customer Data Sec. Breach Litig., No. 19-MD-2879, 2021

  WL 2407518, at *27 (D. Md. June 11, 2021), the defendants never made any statements about



                                                    3
Case 1:19-md-02915-AJT-JFA Document 1744 Filed 07/12/21 Page 4 of 7 PageID# 36070




  the quality of their cybersecurity, but only that they considered it important. The court granted

  the motion to dismiss because “unlike the statements found to be actionable in Equifax, Marriott

  made no characterization at all with respect to the quality of its cybersecurity, only that Marriott

  considered it important.” Id. Here, in the statements they call puffery, Defendants claimed:

             •   “We continuously evaluate the regulatory environment and proactively adjust our

                 compliance risk program to fully address these expectations.”

             •   “[W]e will protect that information with controls based upon internationally

                 recognized security standards, regulations, and industry-based best practices.”

             •   “[G]oing all-in on this transformation is the opportunity to be way faster to the

                 market, offer way better products, have way better risk management along credit

                 dimensions, fraud, cybersecurity, that’s all a shared path, same thing.”

             •   Because of the digital transformation, Capital One was “also seeing better

                 compliance outcomes.”

             •   “Cyber [security] is an important part of the overall digital process and you I think

                 as a financial institution trust, the trust of our customers is critical, and we want to

                 make sure that we’re a leader in cyber, so it’s one of the agenda items we have in

                 the whole digital space.”

             •   Cybersecurity is not only critical, Capital One was “putting a lot of very top talent

                 and a lot of energy and investment into that.” Pl. Br. at 21.

         These statements all make definite representations about the past or present. They say

  Capital One works “to fully address expectations”, “putting a lot of very top talent and [] energy

  and investment into” cybersecurity, tries to “make sure [Capital One] is a leader in cyber”,

  follows “internationally recognized security standards, regulations, and industry-based best


                                                    4
Case 1:19-md-02915-AJT-JFA Document 1744 Filed 07/12/21 Page 5 of 7 PageID# 36071




   practices.” They say Capital One’s Digital Transformation leads to “better compliance

   outcomes” and better cybersecurity. These definite representations are not puffery.

           Moving on to In re Facebook, Inc. Sec. Litig., 477 F. Supp. 3d 980 (N.D. Cal. 2020).

   Defendants claim it “bears directly” on their puffery arguments. Indeed. It found that a statement

   that Facebook was “built around privacy and control” was not only not puffery but also

   materially misleading. Id. 1016-17. The Facebook court would thus have found actionable

   Defendants’ statement that cybersecurity was “critical” even as it sacrificed cybersecurity to

   facilitate data mining its customers.

           Defendants’ remaining arguments concern statements that were capable of misleading

   investors, but where the specific allegations in those complaints did not show the statements

   were either false or misleading. The Court must evaluate whether the specific factual allegations

   in this case state a claim. Nor should they be allowed to. Briefing in this case closed more than a

   year ago. Local Rule 7(F)(1) exists precisely to prevent the kind of re-opening of the briefs

   Defendants attempt here.

  III.     CONCLUSION

           Defendants have filed opening and reply memoranda of law in support of their motion to

   dismiss. This is what Local Rule 7(F)(1) allows. Unsatisfied with their opening and reply

   memoranda of law in support of their motions to dismiss, they Defendants filed an ill-disguised

   sur-reply in support of their motion to dismiss. The Court should not consider Defendants’

   motion. If it does, it should permit Plaintiffs to file a sur-sur-reply.




                                                       5
Case 1:19-md-02915-AJT-JFA Document 1744 Filed 07/12/21 Page 6 of 7 PageID# 36072




  Dated: July 12, 2021               Respectfully submitted,

                                     THE LAW FIRM OF CARLTON F.
                                     BENNETT, P.L.L.C.

                                     /s/ Carlton F. Bennett
                                     Carlton F. Bennett (Va. Bar No. 18453))
                                     120 South Lynnhaven Road, Suite 100
                                     Virginia Beach, VA 23452
                                     Phone: (757) 266-5149
                                     Fax: (757) 486-8910
                                     Email: cbennett@carltonbennettlaw.com

                                     Liaison Counsel for Plaintiffs

                                     THE ROSEN LAW FIRM, P.A.
                                     Jonathan Horne (pro hac vice pending)
                                     275 Madison Ave., 40th Floor
                                     New York, New York 10016
                                     Telephone: (212) 686-1060
                                     Fax: (212) 202-3827
                                     Email: jhorne@rosenlegal.com

                                     Lead Counsel for Plaintiffs




                                        6
Case 1:19-md-02915-AJT-JFA Document 1744 Filed 07/12/21 Page 7 of 7 PageID# 36073




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served by the Court’s

  CM/ECF System on counsel of record on July 12, 2021.

                                                    /s/ Carlton F. Bennett




                                               7
